t c memo united_states tax_court olin glenn smith petitioner v commissioner of internal revenue respondent docket no 31080-12l filed date william lance stodghill for petitioner susan kathy greene and gordon p sanz for respondent memorandum findings_of_fact and opinion morrison judge this case is before the court to review respondent’s office of appeals’ date notice_of_determination sustaining a proposed levy to collect from petitioner certain trust-fund-recovery penalties for taxable periods ending march june and date that is the first second and third quarters of we review this notice_of_determination pursuant to sec_6330 all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated in that notice_of_determination respondent’s office of appeals refused to consider petitioner’s arguments that he should not be liable for the penalties concluding that in petitioner had already been afforded an opportunity to dispute his underlying penalty liabilities we agree that petitioner had a prior opportunity we sustain the notice_of_determination findings_of_fact petitioner resided in texas when he filed his petition on date respondent sent a letter trust funds recovery penalty letter by certified mail to petitioner advising him that he propose d to assess trust-fund-recovery penalties against petitioner personally for failing to collect and pay over the employment_taxes of employees of vito’s south limited_partnership for the first second and third quarters of that letter further told petitioner he had the right to appeal or protest this action it gave him days to mail a written appeal to the irs the letter directed petitioner to send the written appeal to r t redfield at the address for an office of respondent on gulf freeway in houston texas at the top of the letter was a heading for irs telephone number under this appeared the telephone number petitioner received the above letter and faxed a copy of it to his certified_public_accountant douglas dickey dickey was a partner with drda a certified public accountancy firm with five partners and over staff members on date dickey prepared and signed a letter addressed to r t redfield the inside address ie the recipient’s address on the letter which dickey prepared and signed was the address of respondent’s houston office on gulf freeway from the letter dickey’s letter stated that petitioner requested a conference regarding the taxpayer and vito’s south lps’ form 941s employer’s quarterly federal tax_return for the tax periods ended and the letter asserted that petitioner had withdrawn as a partner of vito’s south limited_partnership as of date and therefore the letter claimed petitioner should not be held liable for the payroll_taxes and related penalties incurred after his withdrawal attached to the letter was a copy of the letter further attached was a form on which petitioner gave dickey the authority to represent him before respondent the form identified the matter for which dickey was authorized to represent petitioner as follows type of tax income employment excise etc or civil penalty tax form number etc year s or period s payroll also attached to the letter was a document entitled statement of fact signed by petitioner the statement said in part i withdrew as partner of vito’s south lp as of i should not be liable for any payroll_taxes penalties or interest that occurred for vito’s south lp after the date of my withdrawal what happened to the letter after dickey signed it on date is in dispute between the parties and was the subject of the partial trial in this case dickey testified that he gave the letter to a member of his staff at drda to mail to the irs on date respondent assessed the trust-fund-recovery penalties against petitioner for the first second and third quarters of on the same day he sent petitioner notices demanding payment of those trust-fund-recovery penalties as discussed more fully infra part iv a we conclude dickey and his firm did not mail the letter to respondent after dickey signed the letter on date over two years later on date dickey’s firm faxed the office of appeals a copy of the date letter which dickey had prepared see infra p in response to the notices dickey mailed respondent a letter stating that petitioner had withdrawn from vito’s south limited_partnership on date and that respondent should contact the tax_matters_partner for the partnership instead of dickey after date dickey or his firm attempted to telephone revenue_officer redfield about petitioner’s liability for the trust-fund-recovery penalties see infra part iv b on date respondent sent petitioner three notices cp504 notice_of_intent_to_levy informing petitioner that he had to pay the trust-fund-recovery penalty liabilities for the first second and third quarters of each notice dealt with petitioner’s aforementioned liability for one of the three respective calendar quarters on date dickey wrote a letter to respondent responding to the three cp504 notices in this letter dickey said we called the irs on date and was sic told that this case has been sent to r t redfield pincite-8977 we have tried numerous times to contact ms redfield but she has not returned our phone call petitioner asserts that dickey mailed this letter on date although the letter was dated date the text of the letter responds to the notices dated date we conclude that the letter was sent to respondent shortly after petitioner and dickey received the date notices please abate these penalties as petitioner was not a partner of vito’s south lp during on date respondent sent petitioner a notice that he proposed to levy to collect the trust-fund-recovery penalties for the first second and third quarters of the notice stated that petitioner could request a collection- review hearing with the office of appeals on date dickey sent the office of appeals a request for a collection-review hearing on behalf of petitioner stating that petitioner was not a partner of vito’s south limited_partnership during and that the penalties should be abated the office of appeals assigned petitioner’s administrative collection- review hearing to a settlement officer in fresno california on date the settlement officer sent a letter to petitioner stating that as part of the collection-review hearing she had scheduled a telephone conference for date she informed petitioner that because he had received a letter in he could not raise the issue of the underlying liabilities for the trust-fund-recovery penalties on date the settlement officer conducted a telephone conference with dickey who attempted to challenge petitioner’s underlying liabilities for the trust-fund-recovery penalties however the settlement officer determined that petitioner was precluded from challenging the underlying liabilities because he had had a prior opportunity to do so when he received a letter because petitioner took the position that he was not liable for the penalties he did not ask the settlement officer to consider a collection alternative to the proposed levy such as an installment_agreement or an offer-in-compromise after the conference call with the settlement officer dickey’s firm faxed the settlement officer a copy of the date letter the cover page to the fax stated we could not locate the certified mail receipt on date the office of appeals sent petitioner its notice_of_determination upholding the proposed levy petitioner filed his tax_court petition challenging the notice_of_determination the parties agree that if the court determines that petitioner had a prior opportunity to challenge the penalties under sec_6330 then the court should sustain the notice_of_determination the court held a partial trial on the issue of whether petitioner had a prior opportunity to challenge the penalties opinion before respondent can collect a tax from a taxpayer through a levy he must first assess the tax see sec_6502 if the taxpayer refuses to pay the assessment respondent can then seize the taxpayer’s property through his power of levy sec_6331 and b before he can levy he generally must first offer the taxpayer a collection-review hearing with his office of appeals sec_6330 the collection-review hearing--and the office of appeals’ determination following the hearing--are governed by sec_6330 sec_6330 provides sec_6330 matters considered at hearing in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability basis for the determination --the determination by an appeals officer under this subsection shall take into consideration-- a the verification presented under paragraph b the issues raised under paragraph and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary once the office of appeals has made the determination contemplated by sec_6330 a taxpayer can petition the tax_court for review of the determination sec_6330 as shown above sec_6330 provides that a taxpayer can challenge the existence or amount of the underlying tax_liability before the office of appeals if the taxpayer did not have a prior opportunity to dispute the liability if the taxpayer had such a prior opportunity the office of appeals does not violate sec_6330 by refusing to consider the taxpayer’s challenge to the liability see 114_tc_176 if the taxpayer did not have a prior opportunity to dispute the liability the tax_court can review de novo the taxpayer’s challenge to the underlying liability when it reviews the notice_of_determination see eg 132_tc_301 alternatively the tax_court can remand the case to the office of appeals for consideration of the taxpayer’s challenge to the underlying liability see kuykendall v commissioner 129_tc_77 117_tc_183 the parties agreed that this court should hold a partial trial to resolve the issue of whether petitioner had a prior opportunity to dispute his liabilities for the trust-fund-recovery penalties they further agreed that if this court as a result of that trial concludes that petitioner had a prior opportunity then this court should sustain respondent’s date notice_of_determination they further agreed that if this court concludes that petitioner had no prior opportunity then the court should remand this case to the office of appeals to consider petitioner’s underlying liabilities for the penalties these agreements are reflected in the following discussion between the court and the parties a day before the partial trial the court ms greene counsel for respondent i understand both you and mr stodghill counsel for petitioner are in agreement that the trial should be confined to the issue of prior opportunity ms greene that’s correct your honor the court mr stodghill mr stodghill yes your honor the court would the parties agree that if the court finds that there was no prior opportunity that the court should remand the case to the appeals_office to evaluate the existence and amount of tax_liability and if there was prior opportunity the court should sustain the determination--ms greene ms greene respondent the commissioner of internal revenue agrees with that the court mr stodghill mr stodghill yes your honor the next day the court held a trial on the issue of whether petitioner had a prior opportunity to dispute his liability for the trust-fund-recovery penalties after the trial the parties filed respective simultaneous opening briefs they later filed respective simultaneous answering briefs in his opening and answering briefs petitioner makes various challenges to the date notice_of_determination upon which this case is based i we first consider petitioner’s alternative argument that the office of appeals failed to obtain verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedure have been met sec_6330 specifically petitioner contends that redfield the revenue_officer who handled respondent’s trust-fund-recovery penalty matter against petitioner violated the internal_revenue_manual by failing to interview him we will not permit petitioner to make this argument the partial trial was limited to the question of whether petitioner had a prior opportunity to dispute his underlying liabilities for the penalties it did not concern other possible earlier errors made by the office of appeals--or by redfield before that trial the parties agreed that the date notice_of_determination upon which this case is based should be sustained if we conclude following that trial that petitioner had a prior opportunity to dispute the underlying liabilities by so agreeing petitioner waived his right to press any other potential errors made by the office of appeals including his allegation that the office of appeals violated the verification requirement furthermore petitioner waited until his answering brief to make the verification-requirement argument the argument is thus untimely and more importantly is precluded by the parties’ pretrial agreement ii next we consider petitioner’s second alternative argument that the office of appeals failed to consider all of the issues that he raised at his collection- review hearing petitioner contends that he requested that the penalties be abated in three different letters written by dickey the letter written by dickey in response to the date notices the letter sent by dickey on date and the letter sent by dickey on date he argues that his request for abatement of the penalties was therefore an issue he raised at the hearing that the office of appeals was required to take into consideration sec_6330 allows a person to raise at the hearing any relevant issue and sec_6330 requires the office of appeals to take into consideration the issues raised under sec_6330 however sec_6330 provides that a person may raise at the hearing challenges to the existence or amount of the underlying tax_liability if the person did not have an opportunity to dispute such tax_liability petitioner’s request for abatement of the penalties is a challenge to the existence or amount of the underlying tax_liability if petitioner had a prior opportunity to dispute his liability for the penalties--and respondent argues he did--then the office of appeals was not required to consider his challenge to the existence or amounts of the penalties see 135_tc_344 goza v commissioner t c pincite orian v commissioner tcmemo_2010_234 slip op pincite iii next we consider petitioner’s third alternative argument that t he settlement officer abused her discretion in sustaining the levy by failing to properly balance collection efficiency against the intrusive nature of the levy specifically petitioner contends that because of the large amounts of the penalties sought to be collected the date notice of proposed levy stated that petitioner owed a total of dollar_figure it was an abuse_of_discretion for the office of appeals not to first consider petitioner’s request for abatement before sustaining a collection action we will not permit petitioner to raise this argument the argument is premised on the office of appeals’ alleged failure to satisfy its duty under sec_6330 to consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary petitioner agreed before trial that the court should sustain respondent’s notice_of_determination if the court concluded that petitioner had a prior opportunity to dispute his liability for the penalties thus petitioner has waived the sec_6330 argument furthermore petitioner did not advance the argument until filing his answering brief the argument is thus untimely and is precluded by the parties’ agreement iv finally we address petitioner’s primary argument that he did not have a prior opportunity to challenge his underlying trust-fund-recovery-penalty liabilities unlike petitioner’s alternative arguments in parts i ii and iii of this opinion this issue is properly before us and was the subject of the partial trial we have held that a taxpayer who received a letter providing him the opportunity to administratively appeal his liabilities for the trust-fund-recovery penalty and who declines to make such an appeal had an opportunity to dispute the underlying liability pough v commissioner t c pincite orian v commissioner slip op pincite see also sec_301_6330-1 q a-e2 proced admin regs an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability a letter is the method by which respondent satisfies sec_6672 lee v commissioner t c ___ ___ slip op pincite date thompson v commissioner tcmemo_2012_87 slip op pincite sec_6672 requires him to notify a person in writing before he can assess a trust-fund-recovery penalty liability against the person see mason v commissioner t c pincite after sending the letter he allows the person days to administratively appeal the proposed assessment to the office of appeals see revproc_2005_34 sec_4 2005_1_cb_1233 sec_6672 provides that if the person makes a timely protest of the proposed assessment then the limitations_period on respondent assessing the penalty does not expire until days after his final_determination regarding the protest petitioner received the date letter offering him a chance to protest his liabilities for the penalties petitioner asserts that his representative dickey sent a date letter to redfield responding to the letter and requesting a conference and therefore administratively appealed petitioner’s liabilities for the penalties he further asserts that dickey followed up on the date letter by attempting to telephone redfield respondent on the other hand denies that such date letter was sent and that petitioner made the telephone calls to redfield shortly thereafter we will decide these disputed factual matters as part of our resolution of the issue of whether the limitations_period is described in general terms in hickey v commissioner tcmemo_2009_2 slip op pincite n petitioner had a prior opportunity to dispute his underlying liabilities for the penalties iv a in evaluating the question of whether the date letter was actually sent in late we consider dickey’s testimony that he gave the letter to his staff for processing and sending to treasury while this testimony is relevant we have little idea of how dickey’s firm processed dickey’s outgoing letter we did not hear firsthand testimony for example from the staff member who would have handled and effected the mailing of the date letter we therefore are not inclined to presume on the basis of petitioner’s suggestion of the reliability of dickey’s firm’s system for processing outgoing mail that the date letter in question was actually deposited into the u s mail for delivery to the addressee furthermore what little evidence there is about what happened to the letter after dickey signed it indicates that the letter was not sent dickey testified that no certified or registered mail receipt for the letter was found in his files at his firm had the date letter been sent to the irs as dickey mentioned most likely it would have been sent by certified or registered mail we infer this from the importance of the letter and from the fact that dickey and his firm searched for a copy of a certified or registered mail receipt we further believe that had any certified or registered mail receipt existed dickey would have instructed and his firm’s staff would have understood that this receipt should be retained in dickey’s files therefore the lack of such a receipt in dickey’s files is an indication that the letter was not mailed no copy of the date letter was found in the files of respondent the intended recipient the absence of the letter from his files is of some probative value to us in determining whether dickey’s firm sent the letter to dickey testified that when his firm drafts a letter to be sent by certified or registered mail it notes such transmission via certified or registered mail on the letter itself however he testified that the firm had no such practice in date when the letter was drafted and allegedly sent to respondent therefore the mere absence of such a notation on the letter alone fails to establish that dickey did not intend to send it by registered or certified mail if the evidence had shown that dickey’s firm did not keep the signed original of the date letter in its files that might indicate that the signed original went somewhere else ie to respondent however there is no such evidence in the record the only copy of the date letter in the record is found in exhibit 10-j the parties stipulated that on date dickey’s firm sent to the office of appeals an 11-page fax which included the following a letter from petitioner’s cpa douglas dickey dated date to the internal_revenue_service the parties further stipulated that exhibit 10-j is a true and correct copy of the fax none of these stipulations address whether the actual papers fed into the fax machine at dickey’s firm were the original signed copy of the date letter as opposed to a retained copy of the date letter petitioner did not contend in his brief that there was any proof that the date letter faxed by dickey’s firm on date was merely a retained copy him by late but it is not dispositive he searched only the files that he kept on the trust-fund-recovery penalties asserted against petitioner he did not search the file he kept on the employment-tax liabilities of vito’s south limited_partnership and did not explain why he did not do so the two types of liabilities are related but they are not the same the commissioner keeps separate files on petitioner does not contend that respondent’s failure to search his employment_tax files regarding vito’s south limited_partnership gives rise to an adverse inference that the files would show that dickey’s firm sent the letter we therefore make no such inference as an employer vito’s south limited_partnership was required to withhold federal_insurance_contributions_act fica tax and income_tax from its employees’ wages hold them in a so-called trust fund for the united_states and pay them over to the united_states see sec_3402 requiring employer to withhold income_tax from wages sec_3403 employer is liable for paying income_tax it is required to withhold sec_3101 imposing fica tax on wage earners sec_3102 requiring employer to withhold from wages the amount of the tax imposed by sec_3101 sec_3102 employer is liable for paying tax it is required to withhold under sec_3102 vito’s south limited_partnership was also liable for the employer’s share of fica_taxes see sec_3111 and b all these liabilities are reported on form_941 employer’s quarterly federal tax_return sec_6672 imposes a penalty on persons other than the employer who are responsible for withholding taxes liability under sec_6672 is different from the employer’s liability for payment of the taxes required to be withheld see 711_f2d_729 5th cir 635_f2d_293 4th cir 421_f2d_1210 7th cir though the two liabilities are separate as a conceptual matter the irs endeavors to collect an amount required to be withheld and paid over only once--from the employer if possible and if not from a responsible_person under sec_6672 uslife tit ins co of dallas v harbison f 2d continued each type of liability he acknowledges the possibility that if he in late received the date letter that letter could have been placed in his files for the employment-tax liabilities of vito’s south limited_partnership rather than his files for the trust-fund-recovery penalty liabilities asserted against petitioner so while of some relevance the absence of the letter from his trust- fund-recovery penalty files for petitioner is not dispositive the evidence on whether the date letter was sent by dickey’s firm to respondent in late is less than satisfactory although we cannot be certain the letter was not sent we conclude on the basis of the evidence presented that it is more_likely_than_not that the letter was not sent therefore we find that the letter was not sent this finding is appropriate because the preponderance-of-evidence standard is the relevant standard for determining whether dickey’s firm sent the letter see 114_tc_604 holding that the determination of whether a taxpayer has received a notice_of_deficiency so as to preclude a challenge to the underlying tax_liability is made on a preponderance_of_the_evidence and the preponderance-of-evidence continued 5th cir pomponio f 2d pincite respondent contends that petitioner is such a responsible_person standard is met if the fact is more_likely_than_not to be true see 972_f2d_111 5th cir iv b we now evaluate petitioner’s contention that dickey followed up the date letter with attempts to reach redfield by telephone concerning that letter petitioner’s use of the words followed up suggests that the alleged attempts took place shortly after the date letter dickey testified that he attempted to reach redfield about the date letter however his testimony does not specify the date or dates on which these telephone calls were allegedly made on date dickey wrote a letter to the irs in which he referred to attempted telephone contacts with redfield he wrote we called the irs on date and was sic told that this case has been sent to r t redfield pincite-8977 we have tried numerous times to contact ms redfield but she has not returned our phone call respondent contends that the reference in dickey’s letter to a telephone conversation with the irs on date in which he learned that the penalty case was still being handled by redfield followed by a reference to alleged attempts to reach redfield by telephone suggests that dickey’s attempts to reach redfield about the date letter took place after date in his brief petitioner does not dispute respondent’s interpretation of the date letter in his testimony dickey did not explain whether this is what he suggested in his date letter on the basis of the date letter and taking into account the lack of specificity in dickey’s testimony we find that sometime after date dickey attempted to reach redfield by telephone to dispute petitioner’s liability for the trust-fund-recovery penalties iv c having resolved the above factual matters in parts iv a and iv b the court finds the following facts are established regarding petitioner’s opportunity to dispute his liability for the trust-fund-recovery penalties on date respondent sent petitioner the letter giving him days to appeal the proposed assessment of the trust-fund-recovery penalties attributable to the unpaid employment_taxes of vito’s south limited_partnership for the first second and third quarters of on date petitioner’s representative dickey prepared and signed a letter in response to that letter however that date letter was not sent to respondent on date not having received an appeal of the proposed assessment from petitioner respondent assessed the penalties against petitioner on date respondent sent petitioner notices that he was liable for the penalties in response dickey sent a letter to respondent stating that before petitioner had withdrawn from vito’s south limited_partnership after date dickey or his firm attempted to reach redfield by telephone about petitioner’s liabilities for the trust-fund-recovery penalties on date dickey wrote a letter to respondent asking him to abate the penalties on date dickey requested an administrative collection-review hearing as to the proposed levy with the office of appeals during that administrative collection-due-process proceeding respondent’s settlement officer took the position that petitioner had had a prior opportunity with the office of appeals to dispute his liability for the penalties given the foregoing facts we agree with respondent that petitioner had a prior opportunity to dispute his liability for the trust-fund-recovery penalties in the letter dated date respondent afforded petitioner an opportunity to appeal the proposed assessment of the penalties petitioner inadvertently failed to make such an appeal although petitioner’s accountant dickey prepared a date letter that was supposedly an appeal dickey did not send that date letter to respondent in houston in late sometime on or after date dickey sent other letters and sometime on or after date he attempted to reach respondent’s employee redfield by telephone but those letters and telephone calls occurred long after the 60-day period for responding to the letter dated date thus this is not an instance in which a person administratively appealed the trust-fund- recovery penalty in response to a letter and respondent refused to consider and entertain the protest we need not address respondent’s argument that once a person has received a letter that person should be considered to have had an opportunity to dispute the trust-fund-recovery penalty liabilities even if the person actually timely protests the letter and the office of appeals fails to consider the protest if correct the argument would mean that it would not have mattered even if respondent argues the tfrp trust-fund-recovery penalty liabilities that respondent seeks to collect in this cdp case were the subject of a letter mailed to petitioner on date which petitioner received the letter provided petitioner a prior opportunity for a conference with respondent’s office of appeals to dispute the proposed tfrps neither the plain language of sec_6330 nor the applicable treasury regulations and case law require that a taxpayer exercise his appeal rights or that a taxpayer actually receive an appeal to constitute a prior opportunity petitioner had timely administratively appealed the letter to the office of appeals but respondent arbitrarily refused to hear his appeal on the facts presented here we need not adopt nor reject respondent’s argument respondent also argues that the date letter should not be considered an appeal of the proposed penalty assessment because of alleged defects for example respondent contends that the letter refers only to the employment-tax liability of vito’s south limited_partnership not the trust-fund- recovery penalty liabilities of petitioner and that therefore the letter could not be considered an appeal of petitioner’s penalty liabilities we need not consider whether the letter was defective in these regards and should not be considered an appeal of the trust-fund-recovery penalty liabilities asserted against petitioner because we find that the letter was never sent to respondent in late thus it does not matter if the letter might not have qualified as an appeal respondent also argues that the alleged defects in the letter show he did not receive it because he would have responded to a defective appeal letter by asking petitioner to clarify it we determine that the letter was not sent by dickey without having to draw such a factual inference respondent takes the position that petitioner has the burden_of_proof with respect to all relevant factual matters we need not resolve the question of whether petitioner has the burden_of_proof on the issue of whether sec_6330 precludes him from disputing the underlying liabilities this is because our factual findings are supported by the preponderance_of_the_evidence presented and we reach the same conclusion regardless of which party bears the burden_of_proof see 124_tc_95 the parties agree that if petitioner had a prior opportunity to dispute his underlying liabilities then the date notice_of_determination upon which this case is based would generally otherwise have to be reviewed under an abuse-of-discretion standard see goza v commissioner t c pincite however as discussed above the parties have further agreed that if the court pursuant to the partial trial concludes petitioner received a prior opportunity to dispute his underlying trust-fund-recovery penalty liabilities the date notice_of_determination should be sustained by the court in the light of the foregoing and the parties’ agreement concerning the partial trial we sustain the notice_of_determination to reflect the foregoing decision will be entered for respondent
